Case: 1:17-cv-02869 Document #: 120-1 Filed: 11/20/18 Page 1 of 5 PageID #:1523




                     Exhibit A




                                      -2-
  Case: 1:17-cv-02869 Document #: 120-1 Filed: 11/20/18 Page 2 of 5 PageID #:1524



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ARMANDO SERRANO,

               Plaintiff,

       v.                                             Case No. 1:17-cv-02869

REYNALDO GUEVARA, et al.,                             Hon. Manish S. Shah

               Defendants.                            Magistrate Judge Jeffrey Cole




JOSE MONTANEZ,

               Plaintiff,

       v.                                             Case No. 1:17-cv-04560

REYNALDO GUEVARA, et al.,                             Hon. Manish S. Shah

               Defendants.                            Magistrate Judge Jeffrey Cole




                                         FERPA ORDER

       Counsel for Defendant Matthew Coghlan issued a subpoena to non-party Northwestern

University (“Northwestern”) requesting the production of documents pursuant to Fed. R. Civ. P.

45. The Family Educational Rights and Privacy Act (“FERPA”), 20 U.S.C. §1232g, establishes

protections for education records and permits the Department of Education to deny federal funding

to a university that does not comply with its provisions. The Court enters this Order in an effort to

provide the parties with access to and discovery of relevant documents that may contain names

and information of students, while at the same time allowing non-party Northwestern University



                                                -1-
  Case: 1:17-cv-02869 Document #: 120-1 Filed: 11/20/18 Page 3 of 5 PageID #:1525



(“Northwestern”) to comply with FERPA and protect the privacy rights of students. The Court

finds, given the nature of the allegations in this case, there is good cause to compel Northwestern

to comply with its discovery obligations under Rules 26 and 45 by producing documents that

contain students’ personally identifiable information after compliance with the notification

requirement mandated by FERPA.

       ACCORDINGLY, IT IS HEREBY ORDERED:

       Northwestern will provide written notice of this Order to the former students whose

personally identifiable information appears in responsive documents and will allow them 21 days

to raise any objections with the Court to the production of FERPA-protected records before

Northwestern produces those records.

       Northwestern shall provide Defendants access to and discovery of educational records

containing students’ personally identifiable information that are relevant to any claim or defense

in this case. The following procedures shall apply to any documents produced by Northwestern

that identify students or former students of Northwestern University:

       1.      The names or other personally identifiable information of any students or former

students contained in any documents produced by Northwestern in this case will be deleted from

the pleadings and public documents and replaced by the designation of initials. The name and

identity of the students involved will be protected from public disclosure unless otherwise required

by law. Any document produced by Northwestern in this case that contains personally identifiable

information of any student or former student of Northwestern University, and any deposition

testimony that results therefrom, will be treated as “Confidential Information” and subject to the

terms of the Confidentiality Order entered in the above-captioned matters. See Montanez v.




                                                -2-
  Case: 1:17-cv-02869 Document #: 120-1 Filed: 11/20/18 Page 4 of 5 PageID #:1526



Guevara, et al., Case No. 17-cv-4560, ECF No. 118, Oct. 2, 2018; Serrano v. Guevara, et al., Case

No. 17-cv-2869, ECF No. 116, Oct. 2, 2018.

       2.      Northwestern will produce responsive documents without redaction. Any

educational records that may be contained in those documents that are produced will be marked

“CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER IN 17 CV 2869 AND 17 CV 4560”

and treated as Confidential Information, subject to the Confidentiality Order. If Northwestern

inadvertently fails to mark a document with personally identifiable information of a student or

former student as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER ENTERED IN 17

CV 2869 AND 17 CV 4560,” the document will still be protected as “Confidential Information,”

and the designation may be applied retroactively.

       3.      Any documents containing Confidential Information that are filed with the Court

will be reviewed by the Party proposing the document, and the names and other identifying details

of the students or former students involved will be deleted (or replaced with initials).

       4.      Upon completion of this litigation, all copies of the records or documents or

testimony with references to students shall remain Confidential, and shall continue to be kept as

Confidential Information.

       5.      Nothing contained herein shall be construed to prejudice or limit any party’s right

to use the records with personally identifying information in the taking of depositions or at trial to

the extent permitted, if at all, under the rules of evidence and civil procedure.

       6.      Nothing in this Order shall prevent any party hereto from seeking modification of

this Order, or from objecting to discovery which it believes to be otherwise improper.




                                                 -3-
  Case: 1:17-cv-02869 Document #: 120-1 Filed: 11/20/18 Page 5 of 5 PageID #:1527



       7.       Violation of the terms of this Order, by any of the signatories to this agreement,

their employees, agents or experts may subject the violator to any sanction deemed appropriate by

the Court.

       8.       This Order shall only apply to documents produced by Northwestern and any

Northwestern-affiliated entities, including but not limited to the Center for Wrongful Convicitions,

in discovery and does not apply to documents obtained by the Defendants from other sources or

to documents that are available to the public.

       So Ordered.

       Dated:                                          _________________________

                                                       U.S. Magistrate Judge Cole




                                                 -4-
